Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the fill material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the flange".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffield (US 2016/0081477).
Claim 1- Coffield discloses a seat having the structure of the vehicle seat as claimed, comprising: a support structure (202); a seat surface (100a); and a molded polymeric frame (10a), the frame having an edge region (fig. 4), the seat surface mounted to the frame (fig. 3); wherein the frame is mounted to the support structure (fig. 1); and wherein at least a portion of the edge region is flexible (¶ 59- last three sentences).
Claim 2- Coffield discloses the vehicle seat of claim 1, wherein the frame (10a) includes a flange (40) extending inwardly and away from the seat surface (shown best in fig. 8).  
Claim 3- Coffield discloses the vehicle seat of claim 2, wherein the flange (40) has an arcuate shape (fig. 5A-B).  
Claims 4 and 5- Coffield discloses the vehicle seat of claim 2, wherein the flange (40) has a series of elongated slits (the elongated gaps formed by the beams 44 and 50-52) formed in an outer surface thereof (fig. 6A-6B), the elongated slits forming flexible regions in the flange (¶ 62, fig. 9); and wherein the elongated slits are formed in the flange in a direction generally transverse to the seat surface (both upper and lower side of the flange 40 have transverse slits, fig. 6A-6B).  

Claims 7-9 – Coffield discloses the vehicle seat of claim 4, wherein a fill material (105) is disposed in the elongated slits (an alternate configuration of the flange 40, shown in fig. 11-12B, discloses the slits formed by the beams 44/50 can receive fill material), the fill material limiting an amount of flex of the flange (¶ 70); wherein the fill material (105) limits the flex of the flange in a direction (upward) and allows flex of the flange in an opposite direction (¶ 71); and wherein the limited flex is in compression.  
Claim 10- Coffield discloses the vehicle seat of claim 1, wherein a fill material (105) is a polymeric material (¶ 70).  
Claim 11- Coffield discloses the vehicle seat of claim 1, wherein the frame (10a) includes a flange (40) that has a series of slits (the elongated gaps formed by the beams 44 and 50-52, fig. 6A-6B), the slits being formed therein as channels formed in an inner surface thereof, the channels forming flexible regions in the flange and defining wafers (44, 50) between the channels.  In fig. 11-12B, an alternate configuration of the flange (40) discloses that the beams (44) form channels (54c), the channels forming flexible regions in the flange and defining wafers (like the beams 50, 52) between the channels.  
Claims 12-14 – Coffield discloses the vehicle seat of claim 11, (with reference to fig. 11) wherein contact of the wafers (44) with adjacent wafers limits flex of the frame (adjacent wafers 44c contact each other via wafers 105 defined in the seating surface); 
Claims 15-16 – Coffield discloses the vehicle seat of claim 1, wherein the seat surface (100a) is a fabric (the alternate seat surface 100c includes a fabric 102c); and wherein the fabric is a woven fabric formed from fibers, and wherein some of the fibers are relatively elastic and others of the fibers are relatively non-elastic (¶ 74).  

Claim 20- Coffield discloses a method of making a vehicle seat having a support structure (202), a seat surface (100a) and a molded polymeric frame (10a) having an edge region, comprising the steps of: forming the frame (10a), the frame having a plurality of slits formed therein (in fig. 6A-6B the slits are defined by beams 44 and slits 54 are defined by beams 50), flexing the frame to open the slits (¶ 63); filling the slits with a polymeric material (an alternate configuration of the frame, shown in fig. 11-12B, discloses the slits formed by the beams 44/50 can be filled, ¶ 71); and mounting the seat surface to the frame (via carrier 104c, ¶ 57).  
Claim 21- Coffield discloses the method of claim 20, wherein the frame is formed with a recess (fig. 6A, the projections 22 define recesses there-between) and wherein the seat surface (100a) is mounted to the frame at the recess (via carrier 104a, fig. 8).  
Claim 22- Coffield discloses the method of claim 21 including mounting the seat surface (fabric 102a) to a carrier (104a) and mounting the carrier to the frame at the recess.  

Claim 24- Coffield discloses the method of claim 23, wherein the carrier (104a) is molded to the fabric (¶ 57).  


Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Line (US 2017/355292).
Claim 17- Line discloses a vehicle seat, comprising: a support structure (82); a seat surface (55); a molded polymeric frame (18); and a flexible connecting structure (130, 132) coupling the frame to the support structure, the connecting structure (130, 132) including a flexible, undulating element (shown best in fig. 12) movable between an extended position and a home position (¶ 40).
Claim 18- Line discloses the vehicle seat of claim 17, wherein the element has a double-angled shape in the extended position (“the double-angled shape” is an inherent feature of a sinusoidal element in a stretched configuration) and rolls to an undulating shape in the home position (fig. 12).  
Claim 19- Line discloses the vehicle seat of claim 17, wherein the seat surface (55) includes a carrier (204) on a periphery thereof and wherein the frame (18) includes a recess (202) for receipt of the carrier (fig. 19-20, ¶ 45).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636